DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 4-7 are objected to because of the following informalities:  Claims 4 and 5 both recite a list of elements “Y, Gd, Tb, and Lu, Al, and depending on necessity G” in the claims.  It appears an extra “and” is added before “Lu” that is not needed.
Claim 5 also recites “Ca, Sr, and Ba, Mg” along with an additional element.  The “and” preceding “Ba” appears to be unnecessary.  This recitation appears twice in the claim.
Claims 6 and 7 do not end in a period (.).
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation 410nm or more, and the claim also recites 490nm or less which is the narrower statement of the range/limitation. The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
There are several instances throughout the claims with broad ranges followed by narrow ranges.  Appropriate correction is required for each occurrence of a broad range followed by a narrow range in the claims.
Claim 4 recites a rare earth element selected from the group consisting of Y, Gd, Tb, and Lu, Al, and “depending on necessity Ga” in lines 18-19 of the claim.  It unclear whether Ga is included or not.  Claim 5 also includes the above recitation.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kasakura (US 2010/0295464)
Regarding independent claim 1, Kasakura teaches a light emitting device (Fig. 15, Element 108) comprising a first light source (Fig. 15, Element 112A) containing a first light emitting element (Fig. 15, Element 113A) having a light emission peak wavelength in a range of 410 nm or more and 490 nm or less (¶ [0328]), and a second light source (Fig. 15, Element 112B) containing a second light emitting element (Fig. 15, Element 103B) having a light emission peak wavelength in a range of 410 nm or more and 460 nm or less (¶ [0328]), and a second fluorescent material (Fig. 15, Element 114B) emitting light through excitation by the second light emitting element (103B), wherein the first light source (112A) emits light in a region that is demarcated in a chromaticity diagram of the CIE 1931 color coordinate system by a first straight line connecting a first point having x of 0.280 and y of 0.070 in the chromaticity coordinate and a second point having x of 0.280 and y of 0.500 in the chromaticity coordinate, a second straight line connecting the second point and a third point having x of 0.013 and y of 0.500 in the chromaticity coordinate (¶ [0363]; Fig. 23), a purple boundary extending from the first point toward a direction in which x decreases in the chromaticity coordinate (Figs. 23 and 24), and a spectrum locus extending from the third point toward a direction in which y decreases in the chromaticity coordinate (Figs. 23 and 24), wherein in a light emission spectrum, a light emission intensity ratio IPM/IPL of a light emission intensity IPM at a wavelength of 490 nm with respect to a light emission intensity IPL at a maximum light emission peak wavelength of the first light emitting element is in a range of 0.22 or more and 0.95 or less (¶ [0015]), wherein the second light source emits light having a color deviation duv from a blackbody radiation locus in a range of -0.02 or more and 0.02 or less measured according to JIS Z8725 (¶ [0035]) 
Regarding claim 2, Kasakura inherently teaches the light emitting device having an average color rendering index Ha of the mixed color light of 70 or more with a correlated color temperature in a range of 1,500 K or more and 8,000 K or less (¶ [0363]), since when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (MPEP § 2112.01).
Regarding claim 3, Kasakura teaches the first light source (112A) containing a first fluorescent material (Fig. 5, Element 114A) that emits light through excitation by the first light emitting element (103A).
Regarding claim 4, Kasakura teaches the first fluorescent material (114A) containing at least one fluorescent material A having a light emission peak wavelength in a range of 440 nm or more and 526 nm or less (¶ [0328]), selected from the group consisting of (A1) an alkaline earth metal aluminate salt fluorescent material activated with Eu, having a full width at half maximum in the light emission spectrum in a range of 58 nm or more and 78 nm or less, (A2) a silicate salt fluorescent material activated with Eu, having a composition including at least one element selected from the group consisting of Ca, Sr, and Ba, Mg, and at least one element selected from the group consisting of F, Cl, and Br, and having a full width at half maximum in the light emission spectrum in a range of 50 nm or more and 75 nm or less, (A3) a silicate salt fluorescent 
Regarding claim 5, Kasakura teaches the second fluorescent material contains at least one selected from a second fluorescent material B having a light emission peak wavelength in a range of 601 nm or more and less than 650 nm (¶ [0128]) and a second fluorescent material C having a light emission peak wavelength in a range of 650 nm or more and 670 nm or less (¶ [0128]), and a second fluorescent material A having a light emission peak wavelength in a range of 440 nm or more and 600 nm or less (¶ [0152]), wherein the second fluorescent material A is at least one selected from the group consisting of (A1) an alkaline earth metal aluminate salt fluorescent material activated with Eu, having a full width at half maximum in the light emission spectrum in a range of 58 nm or more and 78 nm or less (¶ [0153]), (A2) a silicate salt fluorescent material activated with Eu, having a composition including at least one element selected from the group consisting of Ca, Sr, and Ba, Mg, and at least one element selected from the group consisting of F, Cl, and Br, and having a full width at half maximum in the light emission spectrum in a range of 50 nm or more and 75 nm or less, (A3) a silicate salt fluorescent material activated with Eu, having a composition including at least one 
Regarding claim 6, Kasakura teaches the first fluorescent material being at least one selected from the group consisting of an alkaline earth metal aluminate salt fluorescent material having a composition represented by the following formula (a1), a silicate salt fluorescent material having a composition represented by the following formula (a2), a silicate salt fluorescent material having a composition represented by the following formula (a3), and a rare earth aluminate salt fluorescent material having a composition represented by the following formula (a4): Sr4Al14O25:Eu (a1) (Ca,Sr,Ba)8MgSi4O16(F,Cl,Br)2:Eu (a2) (Ca,Sr,Ba)2SiO4:Eu (a3) (Y,Gd,Tb,Lu)3(Al,Ga)5O12:Ce (a4) (¶ [0156]).
Regarding claim 7, Kasakura teaches the second fluorescent material contains a second fluorescent material A', and at least one selected from a second fluorescent material B and a second fluorescent material C, wherein the second fluorescent material A' is at least one selected from the group consisting of an alkaline earth metal aluminate salt fluorescent material having a composition represented by the following formula (a1), a silicate salt fluorescent material having a composition represented by the following formula (a2), a silicate salt fluorescent material having a composition represented by the following formula (a3), and a rare earth aluminate salt fluorescent material having a composition represented by the following formula (a4), wherein the second fluorescent material B is at least one selected from the group consisting of a silicon nitride fluorescent material having a composition represented by the following formula (b1), an alkaline earth metal silicon nitride fluorescent material having a composition represented by the following formula (b2), and a fluoride fluorescent material having a composition represented by the following formula (b3), and wherein 4Al14O25:Eu (a1) (Ca,Sr,Ba)8MgSi4O16(F,Cl,Br)2:Eu (a2) (Ca,Sr,Ba)2SiO4:Eu (a3) (Y,Gd,Tb,Lu)3(Al,Ga)5O12:Ce (a4) (Ca,Sr)AlSiN3:Eu (b1) (Ca,Sr,Ba)2Si5N8:Eu (b2) K2(Si,Ge,Ti)F6:Mn (b3) 3.5MgO•0.5MgF2•GeO2:Mn (c1) (Sr,Ca)(Li,Na,K)Al3N4:Eu (c2) (¶ [0156]).
Regarding claim 8, Kasakura teaches the light emitting device comprising a driving device capable of controlling the first light source and the second light source independently (¶ [0036]).
Regarding claim 9, Kasakura teaches the light emitting device comprising a driving device capable of controlling the first light source and the second light source independently (¶ [0036]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Takei (US 2013/0044456) teaches an illumination device with irradiation unit radiating light of different wavelengths.  Onuma (US 2018/0076181) teaches light emitting apparatus producing vivid colors.  Oshio (US 2011/0211336) teaches a light emitting device with multiple light emitting elements.  Yamakawa (US 2014/0307417) teaches a white light source system.  Morimoto (US 2007/0284994) teaches a light emitting apparatus with control circuit controlling emission intensity of multiple light sources.  Yamashita (US 2016/0276549) teaches a light emitting device with KSF and CASN phosphors.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Quarterman whose telephone number is (571)272-2461.  The examiner can normally be reached on Monday-Thursday, 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on (571) 272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.